On the MeRits.
-We must regard the suit as one upon the warrants of the parish and within the ruling in the cases of Edwards vs. Parish of Bossier, 24 An. 457, and Sterling vs. Parish of West Feliciana, 26 An. 59. But if considered as founded on the amended petition, the evidence does not show that the debts were regularly created and means provided for their payment, as required by law. R. S. 2786.
It is therefore ordered that the judgment appealed from be reversed and the demand of plaintiff dismissed with costs in both courts.